SECURUS TECHNOLOGIES, INC.

2004 RESTRICTED STOCK PLAN

 

Section 1.          Purposes. The purposes of the Securus Technologies, Inc.
2004 Restricted Stock Plan are:

(a)

To further the growth, development and success of the Corporation and its
Subsidiaries by enabling the executive and other employees and directors of the
Corporation and its Subsidiaries to acquire a continuing equity interest in the
Corporation, thereby increasing their personal interests in such growth,
development and success and motivating such employees and directors to exert
their best efforts on behalf of the Corporation and its Subsidiaries; and

(b)

To maintain the ability of the Corporation and its Subsidiaries to attract and
retain employees and directors of outstanding ability by offering them an
opportunity to acquire a continuing equity interest in the Corporation which
will reflect the growth, development and success of the Corporation and its
Subsidiaries.

Towards these objectives, the Committee may award Restricted Stock to such
employees and directors pursuant to the terms and conditions of the Plan.

Section 2.          Definitions. As used in the Plan, the following capitalized
terms shall have the meanings set forth below:

Agreement: a written certificate or award agreement evidencing an Award, as
described in Section 3(e).

Award: shares of Restricted Stock awarded pursuant to the terms and conditions
of the Plan.

Board: the Board of Directors of the Corporation.

Change in Control: the occurrence of any of the following events: (a) a “Sale of
the Corporation” (as defined in the Stockholders’ Agreement); (b) the
acquisition by any entity other than H.I.G. Capital, LLC or H.I.G. – TNetix,
Inc., or any of their respective affiliates, of the voting power of the
Corporation or right to appoint more than 50% of the members of the Board or
(c) an event included within the scope of any definition of the term “Change of
Control” that may be included in or incorporated into an Agreement.

Committee:  the Compensation Committee of the Board, or such other Board
committee as may be designated by the Board to administer the Plan.

Corporation:  Securus Technologies, Inc., a Delaware corporation, or any
successor entity.

Fair Market Value of a share of Stock as of a given date: (a) the mean of the
highest and lowest reported sale prices for a share of Stock, on the principal
exchange on which the Stock is then listed or admitted to trading, for such
date, or, if no such prices are reported for such date, the

 


--------------------------------------------------------------------------------

most recent day for which such prices are available shall be used; (b) if actual
sales prices of the Stock are not subject to reporting, the mean of the closing
representative bid and asked prices for a share of Stock on such date as
reported by any nationally recognized quotation system selected by the
Committee; or (c) if the Stock is not then listed or admitted to trading on a
stock exchange and the method provided for in clause (b) above shall not be
practicable, the fair market value determined by such other reasonable valuation
method as the Committee shall, in its discretion, select and apply in good faith
as of the given date.

Participant:  an individual who is eligible, pursuant to Section 5, and who has
been selected, pursuant to Section 3(c), to participate in the Plan, and who
holds an outstanding Award pursuant to the Plan.

Plan:  this Securus Technologies, Inc. 2004 Restricted Stock Plan.

Restricted Stock:  Stock awarded under the Plan in accordance with the terms and
conditions set forth in Section 6.

Restriction Period: a time period, which may or may not be based upon the
achievement of particular performance goals and/or the satisfaction of vesting
provisions (which may be dependent on the continued service of the applicable
Participant) applicable to, and established or specified by the Committee at the
time of, each award of Restricted Stock.

Stock:  the Corporation’s Class B common stock, par value $0.01 per share.

Stockholders’ Agreement: the Stockholders’ Agreement of the Corporation, dated
as of September 9, 2004, as such agreement may be subsequently amended or
supplemented from time to time.

Subsidiary: any corporation or trade or business (including, without limitation,
a partnership or limited liability company) which is more than fifty percent
(50%) controlled (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Corporation.

Section 3.

Administration of the Plan.

(a)

The Committee shall have exclusive authority to operate, manage and administer
the Plan in accordance with its terms and conditions. Notwithstanding the
foregoing, in its absolute discretion, the Board may at any time and from time
to time exercise any and all rights, duties and responsibilities of the
Committee under the Plan, including, but not limited to, establishing procedures
to be followed by the Committee, except with respect to matters which under any
applicable law, regulation or rule, are required to be determined in the sole
discretion of the Committee. If and to the extent that no Committee exists which
has the authority to administer the Plan, the functions of the Committee shall
be exercised by the Board.

 


--------------------------------------------------------------------------------

 

(b)

The Committee shall be appointed from time to time by the Board, and the
Committee shall consist of not less than two members of the Board. Appointment
of Committee members shall be effective upon their acceptance of such
appointment. Committee members may be removed by the Board at any time either
with or without cause, and such members may resign at any time by delivering
notice thereof to the Board. Any vacancy on the Committee, whether due to action
of the Board or any other reason, shall be filled by the Board.

(c)

The Committee shall have full authority to grant, pursuant to the terms of the
Plan, Awards to those individuals who are eligible to receive Awards under the
Plan. In particular, the Committee shall have discretionary authority, in
accordance with the terms of the Plan, to: determine eligibility for
participation in the Plan; select, from time to time, from among those eligible,
the employees and directors of the Corporation and the Subsidiaries to whom
Awards shall be granted under the Plan, which selection may be based upon
information furnished to the Committee by the Corporation’s or a Subsidiary’s
management; determine the number of shares of Stock to be included in any Award
and the periods for which Awards will be outstanding; establish and administer
any terms, conditions, performance criteria, restrictions, limitations,
forfeiture, vesting schedule, and other provisions, including, without
limitation, the Restriction Period, of or relating to any Award; grant waivers
of terms, conditions, restrictions and limitations under the Plan or applicable
to any Award, or accelerate the vesting of any Award; amend or adjust the terms
and conditions of any outstanding Award and/or adjust the number and/or class of
shares of Stock subject to any outstanding Award; at any time and from time to
time after the granting of an Award, specify such additional terms, conditions
and restrictions with respect to any such Award as may be deemed necessary or
appropriate to ensure compliance with any and all applicable laws or rules,
including, but not limited to, terms, restrictions and conditions for compliance
with applicable securities laws and methods of withholding or providing for the
payment of required taxes; offer to buy out an Award previously granted, based
on such terms and conditions as the Committee shall establish with and
communicate to the Participant at the time such offer is made; and, to the
extent permitted under the applicable Agreement, permit the transfer of an Award
by one other than the Participant who received the grant of such Award.

(d)

The Committee shall have all authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the foregoing sentence or Section 3(a), and in
addition to the powers otherwise expressly designated to the Committee in the
Plan, the Committee shall have the exclusive right and discretionary authority
to interpret the Plan and the Agreements; construe any ambiguous provision of
the Plan and/or the Agreements and decide all questions concerning eligibility
for and the amount of Awards granted under the Plan. The Committee may
establish, amend, waive and/or rescind rules and regulations and administrative
guidelines for carrying out the Plan and may correct any errors, supply any
omissions or reconcile any inconsistencies in the Plan and/or any Agreement or
any other instrument relating to any Awards. The Committee shall have the
authority to adopt such procedures and subplans and grant Awards on such terms
and conditions as the Committee determines necessary or appropriate to permit
participation in the Plan by

 


--------------------------------------------------------------------------------

individuals otherwise eligible to so participate who are foreign nationals or
employed outside of the United States, or otherwise to conform to applicable
requirements or practices of jurisdictions outside of the United States; and
take any and all such other actions it deems necessary or advisable for the
proper operation and/or administration of the Plan. The Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under the Plan. Decisions and
actions by the Committee with respect to the Plan and any Agreement shall be
final, conclusive and binding on all persons having or claiming to have any
right or interest in or under the Plan and/or any Agreement.

(e)

Each Award shall be evidenced by an Agreement, which shall be executed by the
Corporation and the Participant to whom such Award has been granted, unless the
Agreement provides otherwise; two or more Awards granted to a single Participant
may, however, be combined in a single Agreement. An Agreement shall not be a
precondition to the granting of an Award; no person shall have any rights under
any Award, however, unless and until the Participant to whom the Award shall
have been granted (i) shall have executed and delivered to the Corporation an
Agreement or other instrument evidencing the Award, unless such Agreement
provides otherwise, and (ii) has otherwise complied with the applicable terms
and conditions of the Award. The Committee shall prescribe the form of all
Agreements, and, subject to the terms and conditions of the Plan, shall
determine the content of all Agreements. Any Agreement may be supplemented or
amended in writing from time to time as approved by the Committee; provided that
the terms and conditions of any such Agreement as supplemented or amended are
not inconsistent with the provisions of the Plan.

(f)

Except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may, in its discretion, allocate all or any
portion of its responsibilities and powers under this Section 3 to any one or
more of its members and/or delegate all or any part of its responsibilities and
powers under this Section 3 to any person or persons selected by it; provided,
however, that the Committee may not delegate its authority to correct errors,
omissions or inconsistencies in the Plan. Any such authority delegated or
allocated by the Committee under this Section 3(f) shall be exercised in
accordance with the terms and conditions of the Plan and any rules, regulations
or administrative guidelines that may from time to time be established by the
Committee, and any such allocation or delegation may be revoked by the Committee
at any time.

Section 4.

Shares of Stock Subject to the Plan.

(a)

The securities subject to Awards granted under the Plan shall be shares of
Stock. Such shares of Stock subject to the Plan may be either authorized and
unissued shares (which will not be subject to preemptive rights) or previously
issued shares acquired by the Corporation or any Subsidiary. The total number of
shares of Stock that may be delivered pursuant to Awards granted under the Plan
is 64,835.

(b)

Notwithstanding any of the foregoing limitations set forth in this Section 4,
the number of shares of Stock specified in this Section 4 shall be adjusted as
provided in Section 10.

 


--------------------------------------------------------------------------------

 

(c)

Any shares of Stock subject to an Award which are forfeited to the Corporation
may again be granted pursuant to an Award under the Plan, subject to the
limitations of this Section 4.

Section 5.

Eligibility.

Executive employees and other employees, including officers, of the Corporation
and the Subsidiaries and directors (whether or not also employees) of the
Corporation and the Subsidiaries shall be eligible to become Participants and
receive Awards in accordance with the terms and conditions of the Plan.

Section 6.

Awards of Restricted Stock.

(a)

All Awards under the Plan shall be subject to all the applicable provisions of
the Plan, including the following terms and conditions, and to such other terms
and conditions not inconsistent therewith, as the Committee shall determine and
which are set forth in the applicable Agreement. Subject to the terms and
restrictions of this Section 6 or the applicable Agreement or determined by the
Committee, upon delivery of Restricted Stock to a Participant, or creation of a
book entry evidencing a Participant’s ownership of shares of Restricted Stock,
pursuant to Section 6(e), the Participant shall have all of the rights of a
stockholder with respect to such shares.

(b)

The Committee may, in its discretion, authorize the award of Restricted Stock to
a Participant. The Committee may make any such Award without the requirement of
any cash payment from the Participant to whom such Award is made, or may require
a cash payment from such a Participant in an amount no greater than the
aggregate Fair Market Value of the Restricted Stock as of the date of grant in
exchange for, or as a condition precedent to, the completion of such Award and
the issuance of such shares of Restricted Stock.

(c)

During the applicable Restriction Period stated in the Agreement, the
Participant who receives shares of Restricted Stock shall not be permitted to
sell, transfer, pledge, assign, encumber or otherwise dispose of such shares and
any attempt by such recipient to do so shall constitute the immediate and
automatic forfeiture of such Award, except as otherwise provided in the
Agreement.

(d)

During the Restriction Period, shares of Restricted Stock subject to such
Restriction Period shall be forfeited and revert to the Corporation upon (i)
termination for any reason of the recipient’s service with the Corporation or a
Subsidiary and/or (ii) failure to satisfy any performance goals to the extent
set forth in the Agreement. Notwithstanding the foregoing, upon any such
termination of service during the Restriction Period, shares of Restricted Stock
shall become free of all or part of the restrictions applicable thereto to the
extent that the Agreement, as determined by the Committee in its discretion on
the award date, provides for lapse of such restrictions upon such termination of
service, or the Committee, in its discretion, otherwise determines to waive
forfeiture of such shares of Restricted Stock for whatever reason the Committee
considers to be in the interests of the Corporation.

 


--------------------------------------------------------------------------------

 

(e)

Each Participant who receives shares of Restricted Stock hereunder shall be
issued one or more stock certificates in respect of such shares of Restricted
Stock. Any such stock certificates for shares of Restricted Stock shall be
registered in the name of the Participant but shall be appropriately legended
and returned to the Corporation or its agent by the recipient, together with a
stock power or other appropriate instrument of transfer, endorsed in blank by
the recipient. The foregoing to the contrary notwithstanding, as the Committee,
in its discretion, may deem appropriate, in lieu of the issuance of certificates
for any shares of Restricted Stock during the applicable Restriction Period, a
“book entry” (i.e., a computerized or manual entry) may be made in the records
of the Corporation, or its designated agent, to evidence the ownership of such
shares of Restricted Stock in the name of the applicable Participant. Such
records of the Corporation or such agent shall, absent manifest error, be
binding on all Participants hereunder. The holding of shares of Restricted Stock
by the Corporation or its agent, or the use of book entries to evidence the
ownership of shares of Restricted Stock, in accordance with this Section 6(e),
shall not affect the rights of Participants as owners of their shares of
Restricted Stock, nor affect the Restriction Period applicable to such shares
under the Plan or the Agreement.

(f)

During the Restriction Period, a Participant who holds outstanding shares of
Restricted Stock shall be entitled to any dividends paid thereon, unless
determined otherwise by the Committee and set forth in the Agreement. The
Committee may apply any restrictions to such dividends that the Committee deems
appropriate. Except as set forth in the Agreement, in the event of any
adjustment as provided in Section 10, or any stock or securities are received as
a dividend on shares of Restricted Stock, any new or additional shares or
securities received by a recipient of Restricted Stock shall be subject to the
same terms and conditions, including the Restriction Period, as relate to the
original shares of Restricted Stock.

(g)

A Participant’s shares of Restricted Stock shall become free of the foregoing
restrictions upon the expiration of the applicable Restriction Period and the
Corporation shall, subject to Sections 6(h), 11(c) and 11(d), then deliver stock
certificates evidencing such Stock to such Participant.

(h)

Restricted Stock and any Stock received upon the expiration of the Restriction
Period shall be subject to such other transfer restrictions and/or legending
requirements that are imposed by the Committee, in its discretion, and may be
specified in the Agreement.

(i)

Subject to the terms of the Plan, the Committee may modify outstanding Awards or
accept the surrender of outstanding shares of Restricted Stock (to the extent
that the Restriction Period or other restrictions applicable to such shares have
not yet lapsed) and grant new Awards in substitution for such Restricted Stock.

Section 7.

Transfer, Leave of Absence.

A transfer of an employee from the Corporation to a Subsidiary, or vice versa,
or from one Subsidiary to another, and a leave of absence, duly authorized in
writing by the Corporation or a

 


--------------------------------------------------------------------------------

Subsidiary, shall not be deemed a termination of employment of such employee for
purposes of the Plan or with respect to any Award.

Section 8.

Rights of Employees and Other Persons.

(a)

No person shall have any rights or claims under the Plan except in accordance
with the provisions of the Plan and the applicable Agreement.

(b)

Nothing contained in the Plan or in any Agreement shall be deemed to give any
employee or director the right to be retained in the service of the Corporation
or any Subsidiary nor restrict in any way the right of the Corporation or any
Subsidiary to terminate any employee’s employment or any director’s service on
the Board at any time with or without cause.

(c)

The adoption of the Plan shall not be deemed to give any employee or director of
the Corporation or a Subsidiary or any other person any right to be selected to
participate in the Plan or to be granted an Award.

(d)

Nothing contained in the Plan or in any Agreement shall be deemed to give any
employee or director the right to receive any bonus, whether payable in cash or
in Stock, or in any combination thereof, from the Corporation or any Subsidiary,
nor be construed as limiting in any way the right of the Corporation or any
Subsidiary to determine, in its sole discretion, whether or not it shall pay any
employee or director bonuses, and, if so paid, the amount thereof and the manner
of such payment.

Section 9.

Tax Withholding Obligations.

(a)

The Corporation and/or any Subsidiary is authorized to take whatever actions are
necessary and proper to satisfy all obligations of Participants (including, for
purposes of this Section 9, any other person entitled to receive an Award
pursuant to the Plan or an Agreement) for the payment of all Federal, state,
local and foreign taxes in connection with any Awards (including, but not
limited to, actions pursuant to the following Section 9(b)).

(b)

Each Participant shall (and in no event shall Stock be delivered to a
Participant with respect to an Award until), no later than the date as of which
the value of the Award first becomes includible in the gross income of the
Participant for income tax purposes, pay to the Corporation in cash, or make
arrangements satisfactory to the Corporation, as determined in the Committee’s
discretion, regarding payment to the Corporation of, any taxes of any kind
required by law to be withheld with respect to the Stock or other property
subject to such Award, and the Corporation and any Subsidiary shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant.

(c)

If a Participant makes an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor section thereto, to be
taxed with respect to an Award as of the date of transfer of the Restricted
Stock rather than as of the

 


--------------------------------------------------------------------------------

date or dates upon which the Participant would otherwise be taxable under
Section 83(a) of the Code, such Participant shall deliver a copy of such
election to the Corporation immediately after filing such election with the
Internal Revenue Service. Neither the Corporation nor any of its affiliates
shall have any liability or responsibility relating to or arising out of the
filing or not filing of any such election or any defects in its construction.

Section 10.

Changes in Capital.

(a)

The existence of the Plan and any Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Corporation
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Corporation’s or the Subsidiaries’ capital structure or its
business, any merger or consolidation of the Corporation or a Subsidiary, any
issue of debt, preferred or prior preference stock ahead of or affecting Stock,
the authorization or issuance of additional shares of Stock, the dissolution or
liquidation of the Corporation or the Subsidiaries, any sale or transfer of all
or part of its assets or business or any other corporate act or proceeding.

(b)

Upon changes in the outstanding Stock by reason of a stock dividend, stock
split, reverse stock split, subdivision, recapitalization, reclassification,
merger, consolidation (whether or not the Corporation is a surviving
corporation), combination, exchange or conversion of shares of Stock,
separation, or reorganization, or in the event of an extraordinary dividend,
“spin-off,” liquidation, other substantial distribution of assets of the
Corporation or acquisition of property or stock or other change in capital of
the Corporation, or the issuance by the Corporation of shares of its capital
stock without receipt of full consideration therefor, or rights or securities
exercisable, convertible or exchangeable for shares of such capital stock, or
any similar change affecting the Corporation’s capital structure, the aggregate
number, class and kind of shares of stock available under the Plan as to which
Awards may be granted, and the number, class and kind of shares under each
outstanding Award shall be appropriately adjusted by the Committee in its
discretion to preserve the benefits or potential benefits intended to be made
available under the Plan or with respect to any outstanding Awards or otherwise
necessary to reflect any such change.

(c)

In the event of a Change in Control, in its discretion and on such terms and
conditions as it deems appropriate, the Committee may provide, either by the
terms of the Agreement applicable to any Award or by a resolution adopted prior
to the occurrence of the Change in Control, that the forfeiture restrictions
(including any Restriction Period) imposed by the Committee on any outstanding
Award shall be canceled.

(d)

No Participant shall have or be deemed to have any right to prevent the
consummation of the acts described in this Section 10 affecting the number of
shares of Stock subject to any Award held by the Participant. Any actions or
determinations by the Committee under this Section 10 need not be uniform as to
all outstanding Awards, and need not treat all Participants identically.

 


--------------------------------------------------------------------------------

 

Section 11.

Miscellaneous Provisions.

(a)

The Plan shall be unfunded. The Corporation shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the issuance of shares of Stock under any Award. Any proceeds from Awards
under the Plan shall constitute general funds of the Corporation.

(b)

Except as otherwise provided in this Section 11(b) or by the Committee, an Award
by its terms shall be personal and may not be sold, transferred, pledged,
assigned, encumbered or otherwise alienated or hypothecated otherwise than by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of a Participant only by him or her. An Agreement may permit the
payment or distribution of a Participant’s Award (or any portion thereof) after
his or her death to the beneficiary most recently named by such Participant in a
written designation thereof filed with the Corporation, or, in lieu of any such
surviving beneficiary, as designated by the Participant by will or by the laws
of descent and distribution. In the event any Award is to be paid or distributed
to the executors, administrators, heirs or distributees of the estate of a
deceased Participant, or such a Participant’s beneficiary, in any such case
pursuant to the terms and conditions of the Plan and the applicable Agreement
and in accordance with such terms and conditions as may be specified from time
to time by the Committee, the Corporation shall be under no obligation to issue
Stock thereunder unless and until the Committee is satisfied that the person or
persons to receive such Stock is the duly appointed legal representative of the
deceased Participant’s estate or the proper legatee or distributee thereof or
the named beneficiary of such Participant.

(c) (i)

If at any time the Committee shall determine, in its discretion, that the
listing, registration and/or qualification of shares of Stock upon any
securities exchange or under any state or Federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the sale or purchase of shares of Stock
hereunder, no Award may be awarded or paid in whole or in part unless and until
such listing, registration, qualification, consent and/or approval shall have
been effected or obtained, or otherwise provided for, free of any conditions not
acceptable to the Committee.

 

(ii)

If at any time counsel to the Corporation shall be of the opinion that any sale
or delivery of shares of Stock pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Corporation or its affiliates under the statutes, rules or regulations of any
applicable jurisdiction, the Corporation shall have no obligation to make such
sale or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to shares of Stock or Awards, until, in the opinion of such counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Corporation or its affiliates.

 

(iii)

Upon termination of any period of suspension under this Section 11(c), any Award
affected by such suspension which shall not then have expired or

 


--------------------------------------------------------------------------------

terminated shall be reinstated as to all shares available before such suspension
and as to the shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

(d)

The Committee may require each person receiving Stock in connection with any
Award under the Plan to represent and agree with the Corporation in writing that
such person is acquiring the shares of Stock for investment without a view to
the distribution thereof. The Committee, in its absolute discretion, may impose
such restrictions on the ownership and transferability of the shares of Stock
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. Any such restrictions shall be set forth in the applicable
Agreement, and the certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.

(e)

By accepting any benefit under the Plan, each Participant and each person
claiming under or through such Participant shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of the Plan and any action taken under the Plan by the
Corporation, the Committee or the Board, in any case in accordance with the
terms and conditions of the Plan.

(f)

Neither the adoption of the Plan nor anything contained herein shall affect any
other compensation or incentive plans or arrangements of the Corporation or any
Subsidiary, or prevent or limit the right of the Corporation or any Subsidiary
to establish any other forms of incentives or compensation for their directors
or employees or grant or assume options or other rights otherwise than under the
Plan.

(g)

The Plan shall be governed by and construed in accordance with the laws of the
State of New York, without regard to such state’s conflict of law provisions,
and, in any event, except as superseded by applicable Federal law.

(h)

The words “Section,” “subsection” and “paragraph” herein shall refer to
provisions of the Plan, unless expressly indicated otherwise. Wherever any words
are used in the Plan or any Agreement in the masculine gender they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.

(i)

The Corporation shall bear all costs and expenses incurred in administering the
Plan, including expenses of issuing Stock pursuant to any Awards granted
hereunder.

Section 12.

Limits of Liability.

(a)

Any liability of the Corporation or a Subsidiary to any Participant with respect
to any Award shall be based solely upon contractual obligations created by the
Plan and the Agreement.

(b)

None of the Corporation, any Subsidiary, any member of the Board or the
Committee, or any other person participating in any determination of any
question under the Plan, or in

 


--------------------------------------------------------------------------------

the interpretation, administration or application of the Plan, shall have any
liability, in the absence of bad faith, to any party for any action taken or not
taken in connection with the Plan, except as may expressly be provided by
statute.

Section 13.

Effective Date; Amendments and Termination.

(a)

Following adoption of the Plan by the Board, the Plan shall become effective on
the date the Plan is approved by the holders of a majority of the Corporation's
outstanding common stock which is present and voted at a meeting, or by written
consent in lieu of a meeting.

(b)

The Board may, at any time and with or without prior notice, amend, alter,
suspend, or terminate the Plan, retroactively or otherwise; provided, however,
that, unless otherwise required by law or specifically provided herein, no such
amendment, alteration, suspension, or termination and no amendment, waiver
and/or rescission of rules and regulations and/or administrative guidelines for
carrying out the Plan shall be made which would materially impair the previously
accrued rights of any Participant with respect to his or her Award without his
or her written consent. The Committee may amend the terms of any Award
previously granted, including any Agreement, retroactively or prospectively, but
no such amendment shall materially impair the previously accrued rights of any
Participant with respect to any such Award without his or her written consent.

(c)

The Plan shall terminate upon the earlier to occur of: (i) the effective date of
a resolution adopted by the Board terminating the Plan and (ii) the date all
shares of Stock subject to the Plan have been delivered pursuant to the Plan’s
provisions, and no such shares are any longer subject to any Restriction Period.

 

 

 

 